Citation Nr: 0943172	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
May 1969 to March 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the RO.  

In September 2009, the Veteran, sitting at the RO, testified 
at a hearing held before the undersigned Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Board's review of the evidence of record shows that a 
remand of the issue of service connection for PTSD is 
required, even though such action will, regrettably, further 
delay a decision on the remaining matters on appeal.  

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).  

The claims folder does not contain a complete copy of the 
Veteran's personnel records.  The Veteran asserts that he was 
a combat infantryman (11B10) and that he should have received 
a combat infantry badge, as indicated on pages 2-3 on the 
hearing transcript.  

His DD 214 reflects that he was awarded a National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, 
Bronze Star Medal, and Good Conduct Medal.  

His records of assignment, in part, reflect that his duty MOS 
in August 1969 was 11B10 (infantryman), 11B20 (security 
guard) in March 1970, and 11C4H (heavy weapons advanced).  
The RO should obtain a complete copy of the Veteran's 201 
file.  

The Veteran also received treatment from a private physician, 
as indicated on page 3 of the hearing transcript.  He also 
stated that he received treatment from a VA Medical Center.  
These records are not associated with the claims file.  

Additionally, the Veteran received treatment from other VA 
Medical Center since early 2000, as indicated on page 2 of 
the hearing transcript.  The claims file only has treatment 
records from VA dated between March 2005 to May 2008.  The RO 
should make an attempt to obtain all these records.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  

The Veteran's DD 214 reflects that he served in Vietnam as a 
combat infantryman from March 14, 1970 to March 9, 1971.  The 
Veteran reported that he was assigned to the 1st Battalion, 
9th Regiment, Army of the Republic of Vietnam, as a Mobile 
Advisory Team Member (MACV).  He stated he was assigned to 
the 1st Battalion, 9th Regiment, 5th Infantry Division of the 
Army Republic of Vietnam (attached to a South Vietnamese 
Unit) in Lai Ke.  

The Veteran reported that he went on combat missions with 
squads.  He also stated that he served as a radio telephone 
operator and as an advisor to Major Qua, as indicated on page 
7 of the hearing transcript.  Specifically, he stated that he 
was exposed to gunfire and explosions on Easter morning 
(March 29, 1970) in 1970 at Camp Chon Thanh.  He also stated 
that he was exposed to sniper fire and explosives when he 
marched from Chon Thanh to Eagle One Base Camp.  He also 
reported that he was assigned a security guard in Lai Ke 
where he was exposed to incoming rounds.  

A request was sent to Army and Joint Services Records 
Research Center (JSRRC) to verify the Veteran's stressor(s).  
The JSRRC stated that a search to did not verify any attacks 
on Chon Thanh on March 29, 1970.  JSRRC requested any 
additional information such as the 1st Battalion, 9th 
Regiment's higher headquarters information.  

The instant matter must be remanded for stressor verification 
development; and, if a stressor is verified or if combat is 
verified, to afford the Veteran a VA examination to determine 
the nature and etiology of any PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request a search for all personnel 
records and obtain a copy.  If the search 
effort for these records has negative 
results, documentation from that 
facility, to that effect, should be 
placed in the claims folder.  

2.  After securing any necessary release 
forms, with full address information, the 
RO should take appropriate steps to 
obtain all records of medical treatment 
which are not currently associated with 
the Veteran's claims file should be 
requested, including treatment records 
from Miami VA Medical Center from January 
2000 to the present, Dr. R.V., and East 
Orange VA Medical Center.  

All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.  

2.  The RO should ask the Veteran to 
provide any additional details concerning 
the stressor(s) outlined in this Remand 
(i.e., dates he was exposed to sniper 
fire and/or explosions).  All of these 
statements should include details about 
events that can be documented, the 
location/ places of where the incident or 
event occurred, the approximate date 
(month and year) within two months, the 
unit of the assignment (battalion or 
company level), the full names of 
firebases, and the full names of the 
individuals involved in the events.  The 
Veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.  

3.  The RO should advise the Veteran that 
he can also submit "buddy statements" 
containing verifiable information 
regarding the events claimed as 
"stressors" during his military 
service.  

4.  Even if the Veteran does not respond 
to the above requested stressor 
information, the RO should review the 
file and prepare a summary of all the 
claimed stressors.  This summary, a copy 
of the Veteran's DD 214 and all 
associated service documents should be 
sent to the JSRRC, Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315- 3802, or any other appropriate 
agency for verification of the alleged 
stressful events in service.  

The JSRRC should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the Veteran's alleged 
stressors.  Specifically, an attempt 
should be made to independently verify 
the claimed stressor of the exposure to 
gunfire and explosions on Easter morning 
in 1970.  

At a minimum, the following dates should 
be searched:  March 14, 1970 to May 14, 
1970.  A search of the daily journals, 
operational reports, unit and 
organizational histories, and casualty 
records, and other records should be 
conducted in an effort to verify the 
claimed stressor.  

5.  Then,  the Veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disability, to include PTSD, 
found to be present.  The RO is to inform 
the examiner of the stressor(s) 
designated as verified, and that only the 
verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.  

If the examiner diagnoses the Veteran as 
having PTSD, then the examiner should 
indicate the verified stressor(s) 
underlying that diagnosis.  The Veteran's 
claims file should be made available to 
the examiner, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to the following:  

(a)  Whether the Veteran has a current 
diagnosis of PTSD pursuant to the 
criteria of the DSM-IV?

(b)  If so, what are the stressor(s) to 
which the Veteran's PTSD is related; and 

(c)  Whether it is at least as likely as 
not (whether there is a 50 percent chance 
or more) that PTSD is due to the 
Veteran's verified in-service 
stressor(s).  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

7.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



